107 F.3d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harry L. ABERCROMBIE, Plaintiff-Appellant,v.LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION,Defendant-Appellee.
No. 96-55565.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Harry L. Abercrombie appeals pro se the district court's summary judgment dismissal of his complaint alleging that the Los Angeles County Employees Retirement Association committed conversion by honoring an Internal Revenue Service levy upon his pension funds.  The district court is affirmed because employers are immune from a damages action for honoring IRS levies.  See 26 U.S.C. § 6332(e);  Farr v. United States, 990 F.2d 451, 455-56 (9th Cir.);   cert. denied, 510 U.S. 1023 (1993).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3